Case: 22-1384    Document: 19     Page: 1    Filed: 04/21/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   MANETIRONY CLERVRAIN, BRANDAKO, INC.,
             Plaintiffs-Appellants

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1384
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-01919-MBH, Senior Judge Marian Blank
 Horn.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                         ORDER
     Manetirony Clervrain and Brandako, Inc. filed a com-
 plaint at the United States Court of Federal Claims for
 what they say were “serious crimes” and violations of “civil
 rights” and unspecified constitutional rights appearing to
Case: 22-1384    Document: 19      Page: 2    Filed: 04/21/2022




 2                                            CLERVRAIN   v. US



 relate to Mr. Clervrain’s deportation process. * The Court
 of Federal Claims granted the United States’s motion to
 dismiss for lack of jurisdiction. Appellants now appeal and
 move for leave to proceed in forma pauperis.
      The court finds that summary disposition is appropri-
 ate because there is no substantial question regarding the
 outcome of this appeal. See Joshua v. United States, 17
 F.3d 378, 380 (Fed. Cir. 1994). The Tucker Act limits the
 Court of Federal Claims’s jurisdiction only to money dam-
 ages against the United States based on sources of substan-
 tive law that “can fairly be interpreted as mandating
 compensation by the Federal Government.” United States
 v. Navajo Nation, 556 U.S. 287, 290 (2009) (internal quota-
 tion marks and citation omitted). Although it is difficult to
 decipher the exact nature of the allegations, what is clear
 is that appellants’ complaint did not identify any source of
 substantive law that creates the right to monetary dam-
 ages against the federal government.
     To the extent that appellants attempted to sue under
 42 U.S.C. §§ 1981, 1982, or 1983 when their complaint re-
 ferred to the “Civil Rights Acts,” the Court of Federal
 Claims was clearly correct that it did not have jurisdiction
 over such claims because nothing in those provisions is
 fairly read to impose a money-mandating obligation on the
 United States. Maxberry v. United States, 722 F. App’x



     *    Mr. Clervrain has filed a number of identical or
 similar suits in district courts throughout the country. See,
 e.g., Clervrain v. Lee, No. 3:20-cv-548-TAV-DCP, 2021 WL
 141793, at *1 (E.D. Tenn. Jan. 14, 2021); Clervrain v. Pom-
 peo, No. 4:20-cv-555-SRC, 2020 WL 7714613, at *1 (E.D.
 Mo. Dec. 28, 2020); Clervrain v. Washington, No. 2:20-cv-
 5706, 2020 WL 7318096, at *2 (S.D. Ohio Dec. 11, 2020);
 Clervrain v. Wilson, No. 2:20-cv-2061, 2020 WL 1977392,
 at *2 (W.D. Ark. Apr. 24, 2020).
Case: 22-1384        Document: 19   Page: 3   Filed: 04/21/2022




 CLERVRAIN   v. US                                          3



 997, 1001 (Fed. Cir. 2018) (citations omitted); Coleman v.
 United States, 635 F. App’x 875, 877–78 (Fed. Cir. 2015);
 May v. United States, 534 F. App’x 930, 933–34 (Fed. Cir.
 2013). Nor does the Court of Federal Claims have jurisdic-
 tion to address allegations of violations of criminal codes.
 Joshua, 17 F.3d at 379–80. The Court of Federal Claims
 likewise does not have jurisdiction to review denial of the
 benefits mentioned in the complaint: benefits for unem-
 ployment or under the Supplemental Nutrition Assistance
 Program (“SNAP”). See May v. United States, 56 F. App’x
 492, 493 (Fed. Cir. 2003); see also 7 U.S.C. § 2020 (provid-
 ing for state government administration of SNAP benefits).
 Because the complaint clearly failed to raise any claim
 within the jurisdiction of the Court of Federal Claims, we
 summarily affirm its dismissal of the complaint.
    Accordingly,
    IT IS ORDERED THAT:
     (1) The judgment of the United States Court of Federal
 Claims is affirmed.
    (2) All pending motions are denied as moot.
    (3) Each side shall bear its own costs.
                                     FOR THE COURT

 April 21, 2022                      /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court